SHAW, Justice.
We have for review Booth v. State, 654 So.2d 571 (Fla. 5th DCA 1995), based on conflict with Ashley v. State, 614 So.2d 486 (Fla.1993). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
Our decision in State v. Blackwell, 661 So.2d 282 (Fla.1995), controls. We quash Booth and remand for proceedings consistent with Blackwell.1
It is so ordered.
*36GRIMES, C.J., and KOGAN, HARDING and WELLS, JJ., concur.
ANSTEAD, J., concurs specially with an opinion.
OVERTON, J., dissents with an opinion.

. The issue raised in the dissent was not an issue in the trial court or district court proceedings, and we do not address it by our decision herein.